Eaton Scientific Systems, Inc. 10-K EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael J. Borkowski, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: the Annual Report on Form 10-K of Eaton Scientific Systems, Inc. (formerly Pristine Solutions, Inc.) for the period ended January 31, 2013 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Eaton Scientific Systems, Inc. (formerly Pristine Solutions, Inc. By: /s/ Michael J. Borkowski Michael J. Borkowski Chief Financial Officer May 16, 2013 A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Pristine Solutions, Inc. and will be retained by Pristine Solutions, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
